Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2019/0215426, hereinafter Ko) in view of Tachikawa (US Patent. No 10,142,525, hereinafter Tachikawa).
Re claim 1, Ko discloses, an electronic device with an image-capturing function, comprising:  2a device housing (1041), comprising a housing opening (1045);  3a module substrate (204), slidably disposed in the device housing, wherein the 4module substrate is adapted to be slid between a first substrate 5position and a second substrate position (figs 3 and 4);  6an image-capturing element (1061);  7a switch unit (200); and  8a control unit (1021), coupled to the image-capturing element and the switch unit (fig 1, par [0051]), 9wherein when the module substrate is in the first substrate position, 10the switch unit is activated, the switch unit sends a pressed signal, and  11the control unit deactivates the image-capturing element according to 12the pressed signal (par [0052]), and when the module substrate is in the second 13substrate position, the switch unit is not activated, and the control unit 14activates the image-capturing element (par [0051]).
Ko discloses sliding/blocking module that switches the camera state depending on the module position. However, Ko fails to explicitly disclose limitations which are disclosed by Tachikawa as follows: an image-capturing element (44), disposed on the module substrate (43 and/or 47) and moved with the module substrate (figs 1-7).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine an image-capturing element, disposed on the module substrate and moved with the module substrate of Tachikawa with the device of Ko in order to ensure that the camera is moved to a location that ensures privacy when not in use.

Allowable Subject Matter
Claims 13-15 are allowed.
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696